              Case 3:16-bk-02232-JAF        Doc 124    Filed 06/27/19    Page 1 of 3



                                          ORDERED.


         Dated: June 26, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION
                                   www.flmb.uscourts.gov


In re:                                                Case No. 3:16-bk-2232-JAF


Premier Exhibitions, Inc., et al.,                    Chapter 11


          Debtor.                                     (Jointly Administered)
                                      /

   ORDER DENYING JOINT EXPEDITED MOTION OF THE DEBTORS AND
  OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN
ORDER ESTABLISHING PROCEDURES FOR FILING FINAL PROFESSIONAL FEE
    APPLICATIONS AND RESOLVING OBJECTIONS RELATED THERETO

          This case came before the Court for hearing on June 24, 2019, to consider the Joint

Expedited Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of an

Order Establishing Procedures for Filing Final Professional Fee Applications and Resolving

Objections Related Thereto. (Doc. 113). Akerman LLP and Landau Gottfried & Berger, LLP

filed an Objection to the Motion. (Doc. 118).

          On August 17, 2016, the Court entered an Order Granting Motion to Establish Procedures

to Permit Monthly Payments of Interim Fee Applications of Chapter 11 Professionals (the “Fee
               Case 3:16-bk-02232-JAF             Doc 124       Filed 06/27/19   Page 2 of 3



Order”). (Doc. 141). 1 In the Fee Order, the Court approved a procedure for professionals paid

by the estate to receive payment of up to 80% of their monthly fees after serving a monthly

statement on designated attorneys in the case and receiving no objection to the statement. The

professionals were also required to file interim fee applications pursuant to § 331 of the

Bankruptcy Code.

           On May 15, 2019, the Court entered an Order vacating the Fee Order. (Doc. 72). In the

May 2019 Order, the Court reserved ruling on all pending and future fee applications and

disgorgements until the conclusion of the case.

           On June 13, 2019, the Court entered an Order (1) preliminarily approving the Debtors’

Disclosure Statement and (2) scheduling a confirmation hearing on the Debtors’ Liquidating Plan

for September 12, 2019. (Doc. 111).

           In the current Motion, the Debtors and the Committee of Unsecured Creditors ask the

Court to approve a procedure for professionals to file final fee applications and to resolve

objections to the applications. Under the proposed procedure, professionals would file their final

fee applications by July 23, 2019, and the fee applications would be mediated by August 2, 2019.

If a particular mediation were unsuccessful, objections to the fee application would be filed by

August 20, 2019, and a final evidentiary hearing would be held on the application on September

12, 2019. According to the Debtors and the Committee of Unsecured Creditors, the proposed

procedure would result in the resolution of all final fee applications by the date of confirmation

in the case.

           Akerman LLP and Landau Gottfried & Berger, LLP object to the proposed procedure,

arguing that it “seeks to force parties to join an unnecessary, expensive process with no

guarantee of success.” (Doc. 118, p. 3).

1
    The Fee Order was entered in RMS Titanic, Inc., Case No. 3:16-bk-2230-JAF.


                                                         2
                Case 3:16-bk-02232-JAF              Doc 124       Filed 06/27/19      Page 3 of 3



           The Motion should be denied. First, it is the Court’s role to determine the reasonableness

of any fees requested by a professional employed under § 327 of the Bankruptcy Code. 2

Additionally, Local Rule 2016-1 establishes the procedure for filing final fee applications in

Chapter 11 cases in the Middle District of Florida. Generally, the Rule sets forth the information

that must be contained in fee applications and provides that final fee applications must be filed

30 days before the confirmation hearing. The Rule also provides that fee applications will not be

considered unless all creditors receive 21-days’ notice of the hearing. Finally, the Court notes

that the United States Trustee must be served with all fee applications and all notices of hearing

on fee applications and may appear and be heard on any issues raised by the applications. 11

U.S.C. § 307; Fed.R.Bankr.P. 2002(k), 9034. The Court expects the United States Trustee to

review and evaluate fee applications and to make recommendations to the Court as to the

applications. Upon the foregoing, it is

           ORDERED

           The Joint Expedited Motion of the Debtors and Official Committee of Unsecured

Creditors for Entry of an Order Establishing Procedures for Filing Final Professional Fee

Applications and Resolving Objections Related Thereto is denied.




Attorney Daniel F. Blanks is directed to serve a copy of this Order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




2
    11 U.S.C. § 328; In re Bilgutay, 108 B.R. 333, 336 n.2 (Bankr. M.D. Fla. 1989).


                                                           3
